Citation Nr: 1747712	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-27 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic sprain of the left ankle with medial malleolus chip fracture, prior to March 22, 2011.

2.  Entitlement to a disability rating in excess of 20 percent for chronic sprain of the left ankle with medial malleolus chip fracture since March 22, 2011.

3.  Entitlement to an effective date earlier than March 25, 2009 for the award of service connection for chronic sprain of the left ankle with medial malleolus chip fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 1983 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a June 2012 rating decision, the RO granted an increased 20 percent disability rating for the Veteran's left ankle disability , effective March 22, 2011.  As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In August 2017, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.

As a matter of clarification, the Veteran has other matters pending at the RO, for which he has appointed a private attorney as his representative.  In this regard, the August 2017 VA Form 21-22a specifically limits the scope of the attorney's representation to other claims which are not in current appellate status; Disabled American Veterans remains his representative as to the current appeal.  

The electronic filing system contains documents that were associated with the record since the RO's last readjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).


FINDINGS OF FACT

1.  Prior to March 22, 2011, the Veteran's left ankle disability was manifested by marked limitation of motion.

2.  Throughout the appeal period, the Veteran's left ankle disability has not been manifested by ankylosis.

3.  In November 1983, the Veteran separated from service; a claim for service connection for a left ankle disability was not received within one year of the date of discharge. 

4.  An unappealed February 1997 rating decision denied the Veteran's claim for service connection for a left ankle disability.  The Veteran was notified of that decision and apprised of his appellate rights but did not appeal.  There was also no new and material evidence received within one year of the issuance of that decision.

5.  On March 25, 2009, the RO received a VA Form 21-4138 and letter from the Veteran's representative, which the RO accepted as an application to reopen the claim for service connection for a left ankle disability.

6.  In a June 2010 rating decision, the RO awarded service connection for a left ankle disability and assigned a 10 percent rating, effective March 25, 2009.

7.  There were no informal or formal claims, or written intent to file a claim for service connection for a left ankle disability, dated after the February 1997 denial and prior to the March 25, 2009 claim.


CONCLUSIONS OF LAW

1.  Prior to March 22, 2011, the criteria for an initial rating of 20 percent, but no higher, for chronic sprain of the left ankle with medial malleolus chip fracture were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2016).

2.  Since March 22, 2011, the criteria for a rating in excess of 20 percent for chronic sprain of the left ankle with medial malleolus chip fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2016).

3.  The criteria for the assignment of an effective date earlier than March 25, 2009 for the grant of service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Higher Rating for Left Ankle Disability

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

In the June 2010 rating decision on appeal, the RO granted service connection for the left ankle disability, and assigned a 10 percent rating under 38 C.F.R. § 4.71a, DCs 5271, effective March 25, 2009.  

In a June 2012 rating decision, a 20 percent rating was awarded under DC 5271, effective March 22, 2011.  

In a December 2016 rating decision, the 20 percent rating was continued.

Diagnostic Code 5271 pertains to limited motion of the ankle.  That code provides a rating of 10 percent for "moderate" limitation of motion, and a maximum rating of 20 percent for "marked" limitation of motion.  

The words "mild," "moderate," and "marked" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).   

According to the rating schedule, normal dorsiflexion of the ankle is to 20 degrees, and normal plantar flexion of the ankle is to 45 degrees.  38 C.F.R. § 4.71, Plate II.   

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in February 2010, the Veteran reported weakness, pain, and decreased endurance in the left ankle.  He reported flare-ups occurring on standing longer than 15 minutes or walking more than 100 yards, causing shooting pain and swelling.  His left ankle condition caused falls unless he wore his brace or used a cane.  He reported that due to his left ankle problems, he had changed his job to one that was less physically exerting. 

On examination, the Veteran walked with a cane and limped.  There was swelling and tenderness on palpation.  Dorsiflexion was to 15 degrees, plantar flexion was to 15 degrees, inversion was to 10 degrees, and eversion was to 15 degrees.  There was pain throughout motion.  On repetition, there was no loss of excursion due to pain, fatigue, wakness, or a lack of endurance.  The examiner emphasized that the condition required the use of a cane and an ankle brace.

On VA examination in November 2011, the Veteran reported constant, sharp left ankle pain.  He had flare-ups, and precipitating factors included cold weather, and prolonged standing and walking.  He reported instability, weakness, and swelling when not using his brace.  

On examination, plantar flexion was to 20 degrees with painful motion beginning at 0 degrees.  Dorsiflexion was to 10 degrees with painful motion beginning at 0 degrees.  He could perform repetitive-use testing, which reduced plantar flexion to 10 degrees.  Functional loss on repetitive use involved less movement than normal, weakened movement, excess fatigability, pain, swelling, deformity, instability of station, and interference with sitting, standing, and weight bearing.  The examiner found no evidence of ankylosis of the ankle, subtalar, and/or tarsal joints.  There were no shin splints.  There had been no ankle surgery.  The condition impacted work to the extent that prolonged standing and walking aggravated the condition, and he had pain, swelling, weakness, and instability.

On VA examination in September 2016, the Veteran reported pain with weight bearing, uneven ground, curbs, stairs, and cold weather.  He reported daily swelling and pain.  He required a walker for ambulation.  He reported difficulty with driving, housework, and yardwork.  He had flare-ups requiring him to stop activities and sit until the symptoms resolved.

On examination, the range of motion was normal.  There was pain on motion and with weight bearing.  He could perform repetitive-use testing with no loss of function or range of motion.  The examiner found there was no ankylosis.  His condition impacted employment in that he could not perform physical labor.  He could not stand or walk well and all weight-bearing was painful.

At the August 2017 hearing, the Veteran testified that his ankle caused constant pain and required constant use of the brace.  He described instability, weakness, and that his ankle was prone to sprains.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a 20 percent rating is warranted for the left ankle disability prior to March 22, 2011 based on "marked" limitation of motion.  On VA examination in February 2010, plantar flexion was to 15 out of a normal 45 degrees.  The examiner stated the Veteran required the constant use of a cane and an ankle brace to prevent falls.  Flare-ups occurred on walking more than 100 yards or standing more than 15 minutes.  He had to change his job due to the left ankle symptoms.  He walked with a limp, had swelling, and had pain throughout motion.  His symptoms on VA examination in February 2010 were no better than they were later in the appeal period; the Board cannot identify a discernable difference in the severity of the Veteran's condition prior to or since March 22, 2011.  For all of these reasons the Board finds that his symptomatology approximated "marked" limitation of motion prior to March 22, 2011.

However, the preponderance of the evidence is against any higher rating.  Twenty percent is the maximum rating allowed under DC 5271.  The only diagnostic code pertaining to the ankle that provides a rating in excess of 20 percent is DC 5270, which requires evidence of ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted.)  As the evidence, which includes several VA examination reports as well as many treatment records, consistently indicates the Veteran does not have ankylosis of the left ankle, a rating higher than 20 percent cannot be assigned.

The preponderance of the evidence shows no additional loss of motion on repetition, and his pain and functional loss has already been considered in awarding the maximum rating under DC 5271.  The Board finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively limit ankle motion to such an extent as to warrant the assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5270. 

The Board has considered all other diagnostic codes pertaining to the ankle but none apply.  Again, as there is no evidence that the ankle is ankylosed, DC 5272 does not apply.  Diagnostic Code 5273 does not apply because it requires evidence of malunion of os calcis or astragalus, which is not indicated here.  Similarly, Diagnostic Code 5274 requires evidence of an astragalectomy, is also not indicated by the record.  

The VA examination reports are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  In assessing the severity of the Veteran's left ankle disability, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than that already assigned herein.

For all the foregoing reasons, the Board finds that while a maximum, 20 percent rating is warranted under DC 5271 prior to March 22, 2011, the preponderance of the evidence is against any higher rating for the Veteran's left ankle disability.  The preponderance of the evidence is also against the assignment of any separate ratings for the left ankle disability.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application. 

Earlier Effective Date

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  With respect to claims to reopen, the effective date for an award of benefits will be the date of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (r).  Additionally, in a claim for increase or to reopen, a report of examination or hospitalization may be accepted as an informal claim for benefits, but that is not the case here.  38 C.F.R. § 3.157 (b). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

VA amended its regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As this appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

The Veteran separated from service in November 1983.  A claim for service connection for a left ankle disability was not received within one year of date of discharge. 

In an August 1996 rating decision, the RO denied entitlement to service connection for a left ankle disability.  The Veteran was notified of his appellate rights.  While he disagreed with other aspects of the August 1996 decision, he did not appeal the denial of service connection for his left ankle disability.  As further medical records were received, the claim was readjudicated in February 1997.

In the February 1997 rating decision, the RO again denied service connection for a left ankle disability.  The Veteran was notified of his appellate rights.  He did not appeal or submit new and material evidence within one year, and the February 1997 rating decision became final.  The effect of that finality is to preclude an award of an effective date prior that denial.  The Veteran has not yet raised a motion of clear and unmistakable error (CUE) or otherwise challenged the finality of that decision; this matter was referenced at the August 2017 hearing but to date, a CUE claim has not been raised.  

Following the February 1997 rating decision, on March 25, 2009 the RO received an application to reopen the claim for service connection.  In an August 2009 rating decision, service connection was again denied.  However, in a June 2010 rating decision, the subject of this appeal, the RO awarded service connection for a left ankle disability and assigned a 10 percent rating, effective March 25, 2009.  

In a March 2011 letter, the Veteran expressed his timely disagreement with the effective date set forth in the June 2010 rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  He contends that the proper effective date for the award of service connection is 1983 when he filed a claim for other conditions.

Because the current effective date of service connection was based upon the date his March 2009 claim was received, the question before the Board is whether there are any earlier claims upon which an earlier effective date of service connection may be granted.  On review of the record, however, the Board can point to no communication dated after the last final rating decision of February 1997, and prior to the March 2009 correspondence, that could be interpreted as an informal claim for service connection for a left ankle disability.  After the last final rating decision of February 1997, it was not until March 25, 2009 that the Veteran submitted a statement again seeking service connection for his left ankle disability.  

Thus, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's claim for service connection on March 25, 2009.  

The exact date on which entitlement arose need not be ascertained in order to conclude that the March 25, 2009, date selected by the RO is the earliest possible effective date here.  The reason for this is that, to the extent that entitlement arose prior to March 25, 2009, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after March 25, 2009 would similarly not entitle the Veteran to an effective date earlier than that already assigned.  

The Board has considered the Veteran's arguments concerning what he believes the effective date should be.  However, as discussed, a claim regarding the left ankle was not received within one year of discharge, and prior to March 25, 2009, the claim was last adjudicated by the RO in a final February 1997 rating decision.  The only way the Veteran can attempt to overcome the finality of that prior decision in an attempt to gain an earlier effective date is to request a revision of that decision based on clear and unmistakable error (CUE).  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a).  Again, the Veteran has not yet alleged CUE in the prior decision, thus, the decision is not subject to revision in the absence of CUE.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The preponderance of the evidence is against the assignment of an effective date earlier than March 25, 2009 for service connection for a left ankle disability.   




ORDER

An initial disability rating of 20 percent, but no higher, for chronic sprain of the left ankle with medial malleolus chip fracture prior to March 22, 2011 is granted.

A disability rating in excess of 20 percent for chronic sprain of the left ankle with medial malleolus chip fracture since March 22, 2011 is denied.

An effective date earlier than March 25, 2009 for the award of service connection for chronic sprain of the left ankle with medial malleolus chip fracture is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


